320 F.2d 750
116 U.S.App.D.C. 28
Jessie G. McKNIGHT, Appellant,v.Ella NEAL and John H. Simms, Appellees.
No. 17438.
United States Court of Appeals District of Columbia Circuit.
Argued June 4, 1963.Decided June 13, 1963.

Mr. William J. Donnelly, Jr., Washington, D.C., with whom Messrs. Richard W. Galiher and William E. Stewart, Jr., Washington, D.C., were on the brief, for appellant.
Mr. John F. Cooney, Washington, D.C., for appellee Simms.
Messrs. Joseph D. Bulman, Silver Spring, Md., and Sidney M. Goldstein, Washington, D.C., entered appearances for appellee Neal.
Before BASTIAN, BURGER and WRIGHT, Circuit Judges.
PER CURIAM.


1
The District Court directed a verdict against appellant whose car had run into the rear of a car owned and driven by the appellee Simms.  There was evidence to the effect that Simms had stopped his car in the center of the Baltimore-Washington Parkway and was backing up to aid a friend in changing a tire.  There was also evidence to the effect that two cars ahead of appellant's car had awerved in order to avoid colliding with the Simms car.  There was evidence that appellant may have delayed unduly long in applying brakes to avoid a collision with the Simms car.


2
In view of allegations and evidence of negligence of appellee Simms, including violation or violations of Maryland statutes, and the evidence of possible negligence of appellant, the record presents conflicting versions of the events the resolution of which involves passing on credibility of witnesses and reconciling conflicts in the description of events which occurred within a few seconds.  These are not issues which may be withdrawn from the jury.  Therefore the judgment of the District Court must be vacated and the case remanded for a new trial.


3
Reversed and remanded for a new trial.